UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4306



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THOMAS MCLACHLAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cr-00033-WCB)


Submitted:   December 15, 2006             Decided:   January 16, 2007


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Ratliff, Mobile, Alabama, for Appellant. Rita R. Valdrini,
Acting United States Attorney, Paul T. Camilletti, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas McLachlan was found guilty by a jury of possessing

a firearm as a convicted felon in violation of 18 U.S.C. § 922(g)

(2000), and was sentenced to ninety-six months of imprisonment.

(J.A. 78-79).      On appeal, he raises four issues, whether: (1) the

district court erred by enhancing his sentence based on facts not

found by the jury or admitted by him in violation of United

States v. Booker, 543 U.S. 220 (2005); (2) his sentence was

unreasonable; (3) the district court erred by denying his motion

for acquittal; and (4) the district court erroneously denied his

“innocent possession” jury instruction.                For the reasons that

follow, we affirm.

              In addressing McLachlan’s first two issues, we note that

the district court sentenced him in light of Booker.                   We thus

review his sentence “for unreasonableness.”              Id. at 261; United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                    After

Booker,   a    sentencing   court   is   no   longer    bound   by   the   range

prescribed by the advisory Sentencing Guidelines. United States v.

Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006); Hughes, 401 F.3d at 546. In determining the sentence,

however, courts are still required to calculate and consider the

guideline range, as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).           We will affirm a post-Booker




                                    - 2 -
sentence if it is within the statutorily prescribed range and is

reasonable.    Hughes, 401 F.3d at 546-47.

          Here, the district court properly calculated McLachlan’s

sentencing    range     under     the       advisory        Sentencing     Guidelines,

considered    the   §   3553(a)       factors,    and       gave    its   reasons    for

sentencing    him     within    the     range.         Thus,       the    sentence   is

presumptively reasonable.             Green, 436 F.3d at 455-56; United

States v. Johnson, 445 F.3d 339, 341-44 (4th Cir. 2006).

          We find no error in the district court’s decision to deny

McLachlan’s motion for acquittal. See United States v. Alerre, 430

F.3d 681, 693 (4th Cir. 2005) (stating review standard), cert.

denied, 126 S. Ct. 1925 (2006).               Where, as here, the motion was

based on a claim of insufficient evidence, the verdict of a jury

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it. Glasser v. United

States, 315 U.S. 60, 80 (1942).               We find the jury’s verdict was

supported by substantial evidence.

          Finally,      we     find    no    error     in    the    district   court’s

decision to deny McLachlan’s request for a jury instruction for

“innocent possession” of the firearm at issue.                     We have previously

rejected this instruction in § 922(g) cases.                        United States v.

Gilbert, 430 F.3d 215, 218-20 (4th Cir. 2005).

          Accordingly, we affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                        - 3 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 4 -